Case 2:20-cv-04014-JMA-SIL Document 9 Filed 10/29/20 Page 1 of 2 PageID #: 48




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------X      For Online Publication Only
MARIAFRANCESCA GIOIA,

                                   Plaintiff,
                                                                     ORDER
                 -against-                                           20-CV-4014 (JMA) (SIL)
                                                                                                 FILED
AP SINGH, MAIN ST. WINE AND LIQUORS,                                                             CLERK
                                                                                    10/29/2020 2:54 pm
                                    Defendants.
-------------------------------------------------------------X                        U.S. DISTRICT COURT
AZRACK, United States District Judge:                                            EASTERN DISTRICT OF NEW YORK
                                                                                      LONG ISLAND OFFICE
        Before the Court is the in forma pauperis application filed by pro se plaintiff

Mariafrancesca Gioia (“Plaintiff”). For the reasons that follow, the application to proceed in

forma pauperis is denied without prejudice and with leave to renew upon completion of the AO

239 Long Form in forma pauperis application (“Long Form”) attached to this Order.

Alternatively, Plaintiff may remit the $400.00 filing fee.

        Plaintiff’s application is incomplete. (See ECF No. 2.) Plaintiff reports that the only

income she has received in the past twelve months is “pandemic unemployment assistance” in the

amount of “about $182.00/week.” (Id. ¶ 3.) Plaintiff reports having $500.00 in cash or in a

checking or savings account. However, she has left blank the spaces on the form that call for a

description of anything owned of value as well as any persons who are dependent on her for

financial support. (Id. ¶¶ 5, 7.) In the space on the form that asks for a description of regular

monthly expenses, such as housing, transportation, and utilities, Plaintiff wrote only “rent

$2,000.00/month.” (Id. ¶ 6.) Plaintiff also reports that her only debt or financial obligation is an

unspecified sum for “credit card bills” and that “nothing [is] delinquent or late.” (Id. ¶ 8.)

        Given that the incomplete responses raise more questions than they answer, Plaintiff’s

application is denied without prejudice and with leave to renew upon completion of the long form
Case 2:20-cv-04014-JMA-SIL Document 9 Filed 10/29/20 Page 2 of 2 PageID #: 49




application enclosed with this Order within twenty one (21) days from the date of this Order.

Alternatively, Plaintiff may remit the $400.00 filing fee. Plaintiff is warned that her failure to

timely comply with this Order may lead to the dismissal of the complaint without prejudice for

failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).

       Additionally, Plaintiff has moved to compel a bench trial. (ECF No. 8.) Given that

Plaintiff failed to check the jury demand box on her complaint, Plaintiff’s motion compel is denied

as moot.

       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

would not be taken in good faith and therefore -in -
                                                   forma pauperis
                                                     --- - - - - - - status is denied for the purpose

of any appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

       The Clerk of Court shall mail a copy of this Order to the plaintiff at her address of record

and terminate the pending motion at ECF No. 8 as moot.

SO ORDERED.

Dated: October 29, 2020
       Central Islip, New York

                                                         /s/ (JMA)
                                                      JOAN M. AZRACK
                                                      UNITED STATES DISTRICT JUDGE




                                                 2
